Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS This management’s discussion and analysis is designed to provide you with a narrative explanation of our financial condition and results of operations through the eyes of our management. We recommend that you read this in conjunction with our interim financial statements for the three months ended March 31, 2010, our 2009 annual financial statements and our 2009 annual management’s discussion and analysis. We have organized this management’s discussion and analysis in the following key sections: · Overview – a brief discussion of our business; · Results of Operations – a comparison of our current and prior period results; · Liquidity and Capital Resources – a discussion of our cash flow and debt; · Outlook – our current business and financial outlook for 2010; · Related Party Transactions – a discussion of transactions with our principal shareholder and others; · Subsequent Events – a discussion of material events occurring after March 31, 2010 and through the date of this management’s discussion and analysis; · Changes in Accounting Policies – a discussion of changes in our accounting policies and recent accounting pronouncements; · Critical Accounting Estimates and Judgments – a discussion of critical estimates and judgments made by our management in applying accounting policies; · Additional Information – other financial information and required disclosures; and · Appendices – supplemental information and discussion. References in this discussion to “$” and “US$” are to U.S. dollars and references to “C$” are to Canadian dollars. Unless otherwise indicated or the context otherwise requires, references in this discussion to “we,” “our,” “us” and “Thomson Reuters” are to Thomson Reuters Corporation and our subsidiaries. References to “Reuters” are to Reuters Group PLC, which we acquired on April 17, 2008. This management's discussion and analysis also contains forward-looking statements, which are subject to risks and uncertainties that could cause our actual results to differ materially from the forward-looking statements. Forward-looking statements include, but are not limited to, our expectations regarding: · General economic conditions and market trends and their anticipated effects on our business; · Our 2010 financial outlook; · Investments that we have made and plan to make, including acquisitions; · Anticipated cost savings to be realized from our integration program; and · Our liquidity and capital resources available to us to fund our ongoing operations, investments and returns to shareholders. For additional information related to forward-looking statements and material risks associated with them, please see the section of this management’s discussion and analysis entitled “Cautionary Note Concerning Factors That May Affect Future Results”. This management’s discussion and analysis is dated as of May 3, 2010. 1 OVERVIEW KEY HIGHLIGHTS In the first quarter of 2010, we continued to build on the positive momentum with which our business entered the year. · Total company net sales were positive for the second consecutive quarter; · We delivered a major new product release in our Legal business – WestlawNext; and · We continued to execute on our investment initiatives and integration program. Revenues - Although our $3.1 billion of revenues from ongoing businesses before currency (1) were down 2% compared to the first quarter of 2009, this decrease was expected due to the subscription nature of our business and the impact of 2009 negative net sales. Underlying operating profit (1) - Our underlying operating profit of $555 million declined 6% and the related margin decreased 120 basis points to 17.7% compared to the prior year period. This was also anticipated due to revenue declines, unfavorable revenue mix and investments in our businesses. New product launches - 2010 is also a year of significant investment and delivery for our company. · We have approximately 2,300 WestlawNext customers within the first three months of the product launch, and the feedback from these users has been positive. · We recently launched Elektron, our new data distribution service in the Markets division’s Enterprise business. · Later this year, we expect to launch: ° Eikon – formerly known as “Project Utah”, our next generation desktop platform from the Markets division; and ° the ONESOURCE global tax workstation from our Tax & Accounting business, which is expected to provide a new approach to global tax compliance for multinational corporations. Integration program - We continued to make good progress on our integration program and we achieved run-rate savings of $1.2 billion at March 31, 2010. We expect to achieve our aggregate run-rate savings target of $1.6 billion by the end of 2011. Debt offering/redemption - In March 2010, we issued $500 million principal amount of 5.85% notes due 2040. We used the net proceeds from this offering (together with available cash resources) to repurchase all of our outstanding $700 million principal amount of 6.20% notes due 2012. Taken together, we believe that improving market trends, our focus on growth and efficiency, and our continued investment through the economic cycle position us well for improved financial performance in the second half of 2010 and into 2011. We recently reaffirmed our 2010 business outlook that we originally communicated in February. Additional information is provided in the “Outlook” section of this management’s discussion and analysis. OUR BUSINESS AND STRATEGY Who we are and what we do – We are the leading source of intelligent information for businesses and professionals. We combine industry expertise with innovative technology to deliver critical information to leading decision-makers. Through our 55,000 people in over 100 countries, we deliver this must-have insight to the financial, legal, tax and accounting, healthcare and science and media markets, powered by the world’s most trusted news organization. How we make money – We serve a wide variety of customers with a single, tested business model. We derive the majority of our revenues from selling electronic content and services to professionals, primarily on a subscription basis. Over the years, this has proven to be capital efficient and cash flow generative, and it has enabled us to maintain leading and scalable positions in our chosen markets. Within each of the markets we serve, we bring in-depth understanding of our customers’ needs, flexible technology platforms, proprietary content and scale. We believe our ability to embed our solutions into customers’ workflows is a significant competitive advantage as it leads to strong customer retention. Our operational structure— We are organized in two divisions: · Markets, which consists of our financial and media businesses; and · Professional, which consists of our legal, tax and accounting, and healthcare and science businesses. We also report a Corporate & Other category that principally includes corporate expenses, certain share-based compensation costs, certain fair value adjustments and integration program expenses. Refer to Appendix A for additional information on non-IFRS financial measures. 2 SEASONALITY Our revenues and operating profits do not tend to be significantly impacted by seasonality as we record a large portion of our revenues ratably over a contract term and our costs, excluding integration program expenses, are generally incurred evenly throughout the year. However, our non-recurring revenues can cause changes in our performance from quarter to consecutive quarter. Additionally, the release of certain print-based offerings can be seasonal as can certain product releases for the regulatory markets, which tend to be concentrated at the end of the year. INTEGRATION PROGRAM In 2008, we commenced an integration program related to the Reuters acquisition. Our initial efforts were directed at realizing cost synergies through headcount reductions, retiring legacy products in our Markets division, pursuing revenue synergies across Thomson Reuters and becoming one company in one year. In 2010, we are focused on: · Retiring additional legacy products and systems; · Consolidating data centers; · Rolling out new strategic products; and · Capturing revenue synergies. The table below summarizes the run-rate savings we have achieved and the annual savings (including legacy efficiency programs) that we expect to achieve by program completion in 2011, as well as the actual and projected costs to achieve these savings levels. Three months ended March 31, Year ended December 31, (millions of U.S. dollars) Actual Actual Actual Target Total Program Target (by 2011) Run-rate savings One-time expenses 88 97 * * Total program costs exclude $68 million of Reuters transaction-related expenses incurred in 2008. As of March 31, 2010, we have achieved run-rate savings of $1.2 billion, reflecting an increase of $125 million since year end 2009. The increase in the run-rate savings rate was attributable to content consolidation and organizational realignment in the Markets division and leveraging of our global footprint by the Professional division. Our current 2011 aggregate savings target of $1.6 billion compares to an original target of $1 billion when we announced the Reuters acquisition in May 2007 and a $1.2 billion target when we closed the acquisition in April 2008. We have identified more savings opportunities than originally anticipated in such areas as leveraging our global infrastructure and realizing data center efficiencies. In the fourth quarter of 2009, we raised our estimate of total program costs by $275 million to $1.6 billion, in order to achieve our current program savings target. Costs associated with these efforts primarily include severance and consulting expenses as well as costs associated with certain technology initiatives and branding. Because these are corporate initiatives, integration program expenses are reported within Corporate & Other. USE OF NON-IFRS FINANCIAL MEASURES In addition to our results reported in accordance with International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board, we use certain non-IFRS financial measures as supplemental indicators of our operating performance and financial position and for internal planning purposes. These non-IFRS measures include: · Revenues from ongoing businesses; · Revenues at constant currency (before currency or revenues excluding the effects of foreign currency); · Operating profit from ongoing businesses; · Underlying operating profit and underlying operating profit margin; · Adjusted earnings and adjusted earnings per share from continuing operations; · Net debt; · Free cash flow; and · Underlying free cash flow. 3 We have historically reported on non-IFRS financial results as we believe their use provides more insight into our performance. Please see Appendix A for a description of our non-IFRS financial measures, including an explanation of why we believe they are useful measures of our performance, including our ability to generate cash flow. Non-IFRS financial measures are unaudited. See the sections entitled “Results of Operations” and “Liquidity and Capital Resources” for reconciliations of these non-IFRS measures to the most directly comparable IFRS measures. RESULTS OF OPERATIONS BASIS OF PRESENTATION Below, we discuss our results from continuing operations as presented in our income statement. Our results from continuing operations include the performance of acquired businesses from the date of their purchase and exclude results from businesses classified as discontinued operations. In order to compare the performance of our ongoing businesses, we remove the results of businesses that could not be classified as discontinued operations. Therefore, our results from ongoing businesses exclude both discontinued operations and other businesses sold or held for sale. In analyzing our revenues, we measure the performance of existing businesses and the impact of acquired businesses on a constant currency basis. We separately identify the effect of foreign currency on our reported revenues. CONSOLIDATED RESULTS The following table provides a summary of our results for the periods indicated: Three months ended March 31, (millions of U.S. dollars, except per share amounts) IFRS Financial Measures Revenues Operating profit Diluted earnings per share $ $ Non-IFRS Financial Measures Revenues from ongoing businesses Underlying operating profit Underlying operating profit margin % % Adjusted earnings from continuing operations Adjusted earnings per share from continuing operations $ $ Foreign currency effects. With respect to the average foreign exchange rates we use to report our results, the U.S. dollar weakened in the first quarter of 2010 against other major currencies, such as the British pound sterling and Euro, compared to the prior year period. Reflecting our currency mix of revenues and expenses, this fluctuation had a positive impact on the amount of our revenues in U.S. dollars as well as a small benefit to our operating profit margin. Revenues. The following table provides information about our revenues: Three months ended March 31, Percentage change due to: (millions of U.S. dollars) Existing businesses Acquired businesses Foreign currency Total Revenues from ongoing businesses (3
